              Case 3:19-cv-05106-RBL Document 68 Filed 01/24/20 Page 1 of 1



 1                                                     HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        DANIEL MITCHELL, et al.,                         CASE NO. C19-5106RBL
 9
                               Plaintiffs,               ORDER ON PLAINTIFFS’ MOTION
10              v.                                       FOR PROTECTIVE ORDER

11      CHUCK ATKINS, et al.,

12                             Defendants.

13

14          THIS MATTER came before the Court on Plaintiffs’ Motion for Protective Order

15   Quashing the Notices of Deposition for Plaintiffs Rettmer, Tooloee, Casey and Wald [Dkt. #64].

16   Having reviewed and considered the briefing on the Motion, the records and files herein, and the

17   arguments of counsel and/or the parties, the Court DENIES the Motion for good cause shown

18   under Fed. R. Civ. P. 26(c)(1)

19          Dated this 24th day of January, 2020.

20

21                                                       A
                                                         Ronald B. Leighton
22                                                       United States District Judge

23

24

     ORDER ON PLAINTIFFS’ MOTION FOR
     PROTECTIVE ORDER - 1
